Exhibit (a)(1)(B) LETTER OF TRANSMITTAL To Tender Shares of Common Stock (Including the Associated Preferred Stock Purchase Rights) of IGO, INC. at $3.95 NET PER SHARE by STEEL EXCEL INC. Pursuant to the Offer to Purchase dated July 25, 2013 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON AUGUST 22, 2013, UNLESS THE OFFER IS EXTENDED. The Depositary for the Offer is: By Mail: By Overnight Courier: Computershare c/o Voluntary Corporate Actions P.O. Box 43011 Providence, RI 02940-3011 Computershare c/o Voluntary Corporate Actions 250 Royall Street, Suite V Canton, MA 02021 Delivery of this Letter of Transmittal to an address other than as set forth above will not constitute a valid delivery to the Depositary (as defined below). You must sign this Letter of Transmittal in the appropriate space provided therefore below, with signature guaranteed, if required, and complete the IRS SUBSTITUTE Form W-9 included in this Letter of Transmittal, if required. if you are a non-u.s. stockholder, you must obtain and complete an irs form w-8ben or other irs w-8 as applicable. The instructions set forth in this Letter of Transmittal should be read carefully before you tender any of your Shares (as defined below) into the Offer (as defined below). 1 Exhibit (a)(1)(B) DESCRIPTION OF SHARES TENDERED Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank, exactly as name(s) appear on Share Certificate(s)) Share Certificate(s) and Share(s) Tendered (Attach additional list, if necessary) Share Certificate Number(s)* Total Number of Shares Represented by Certificate(s) Total Number of Shares Represented by Book- Entry (Electronic Form) Tendered Number of Shares
